Citation Nr: 1739368	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  07-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a temporary total evaluation based on a need for convalescence following posterior lumbar interbody fusion on March 24, 2010.

2.  Entitlement to a rating in excess of 40 percent for residuals of post-discectomy due to degenerative joint disease of the lumbosacral spine on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2006.

4.  Entitlement to a TDIU from June 1, 2006 to prior to January 28, 2008.    


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971 and form November 1972 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision and an October 2007 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a June 2014 Board decision, the Board granted a 40 percent rating for left lower extremity radiculopathy from June 1, 2006 and denied entitlement to a rating in excess of 40 percent for residuals of post-discectomy due to degenerative joint disease of the lumbosacral spine (lumbar spine disability).  In that decision, the Board also inferred the issues of entitlement to an increased evaluation for lumbar spine disability on an extraschedular basis and entitlement to a TDIU prior to January 28, 2008 as part and parcel of the increased rating claim for lumbar spine disability, and remanded these issues for additional development.  Further, the Board found that the issue of entitlement to a temporary total evaluation based on a need for convalescence following posterior lumbar interbody fusion on March 24, 2010 was raised from the record, but that the Board lacked jurisdiction over the matter as it had not been adjudicated by the RO, and referred the temporary total evaluation claim to the RO.  

The Veteran subsequently appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted the parties' September 2015 Joint Motion for Remand (JMR), vacating the Board's June 2014 decision that determined the Board lacked jurisdiction over the issue of entitlement a temporary total evaluation based on a need for convalescence following posterior lumbar interbody fusion, and remanded the appeal to the Board for readjudication consistent with the JMR.  The remaining issues, namely the Board's denial of entitlement to a schedular rating in excess of 40 percent for lumbar spine disability, grant of a 40 percent rating from June 1, 2006 for left lower extremity radiculopathy, and remand as to the issues of entitlement to an increased evaluation for lumbar spine disability on an extraschedular basis and entitlement to a TDIU prior to January 28, 2008, were not disturbed in the Court's September 2015 Order. 

In February 2016, the Board remanded the issue of entitlement to a temporary total evaluation following posterior lumbar interbody fusion on March 24, 2010 for additional development consistent with the September 2015 JMR. 

The Board notes that additional evidence, namely a July 2017 statement from the Veteran's spouse, was added to the record after the issuance of a June 2017 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration this evidence, the AOJ will have opportunity to review the additional evidence received on remand for the remanded issues as set forth below.  As for the issue of entitlement to a TDIU from June 1, 2006 granted herein, the Veteran has suffered no prejudice in the Board considering this newly received evidence with regards to that claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to a temporary total evaluation based on a need for convalescence following posterior lumbar interbody fusion on March 24, 2010; entitlement to a rating in excess of 40 percent for residuals of post-discectomy due to degenerative joint disease of the lumbosacral spine on an extraschedular basis; and entitlement to a TDIU prior to June 1, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 50 percent prior to June 1, 2006 and 70 percent from June 1, 2006 to prior to January 28, 2008 (erroneously calculated by the RO as 60 percent from June 1, 2006 to prior to January 28, 2008).  

2.  From June 1, 2006, the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected lumbar spine disability and left lower extremity radiculopathy.  


CONCLUSION OF LAW

As of June 1, 2006, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Pertinent Law and Regulations 

The Veteran has reported that his lumbar spine disability and left lower extremity radiculopathy have prevented him from obtaining and maintaining substantially gainful employment since he stopped working in March 2001.  See November 2010 Hearing Tr. at 41-44; August 2008 VA mental disorders examination report. 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

B.  Analysis 

At the outset, the Board observes that the RO has yet to effectuate the Board's assignment (in the June 2014 Board decision) of a 40 percent rating for the Veteran's left lower extremity radiculopathy from June 1, 2006, resulting in erroneously calculated combined disability ratings from that date.  

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability; a 40 percent rating for left lower extremity radiculopathy from June 1, 2006; a 30 percent rating for dysthymia from January 28, 2008; a 20 percent rating for right lower extremity radiculopathy from November 26, 2010; a 10 percent for residuals of a nasal fracture; and a noncompensable rating for a scar on the forehead (exclusive of the periods during which temporary total ratings have been assigned under 38 C.F.R. § 4.30).  

In a February 2011 Board Decision, the Board granted a TDIU with a subsequently assigned effective date of January 28, 2008 in a March 2011 rating decision.  

The Veteran's proper combined disability rating is 50 percent prior to June 1, 2006 and 70 percent from June 1, 2006 to prior to January 28, 2008.  As noted, he is currently in receipt of a TDIU from January 28, 2008.  Therefore, as of June 1, 2006, the Veteran meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a). 

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities during the period from June 1, 2006 to prior to January 28, 2008.  

Clinical evidence of record reflects that the Veteran underwent various operations for his lumbar spine disability for which he had been awarded temporary total evaluations (in April 2002 for lumbar laminectomy; in April 2005 for lumbar diskectomy and lateral recess decompression; and in March 2009 for lateral recess decompression with microscope at L4-5).   

In an October 15, 2007 letter, Dr. G.B. opined that the Veteran was "not able to carry on any gainful employment" due to his "limitations . . . based on pain related activity" due to his lumbar spine disability, for which he "had multiple surgeries."   

In an October 24, 2007 letter, Dr. R.B. wrote that the Veteran had "chronic back pain with leg weakness at least since April 2002 despite undergoing multiple surgeries" and that "[a]dditional surgery will most likely not improve his symptoms."  The private physician then opined that the Veteran was accordingly "permanently disabled due to this problem because he cannot perform any meaningful full-time or part-time work."  

In a November 2007 letter, Dr. D.L.C. commented that he "expect[ed] [the Veteran's] low back pain and left leg weakness to be a chronic and disabling problem for the future."  

In a February 2008 response to request for employment information, the Veteran's prior employer indicated that the Veteran worked as a "truck driver" and that his employment ended in March 2001.  

In the August 2008 VA mental disorders examination report, the Veteran reported that he had a "mechanic . . . certification" from a community college and that he was unemployed "due to physical conditions" including "back pain and surgery."   

At the November 2010 hearing, the Veteran and his spouse testified that prior to retiring in March 2001, he drove "100,000-pound logs" as a truck driver and that he was required to "load . . . his own logs . . . ." See November 2010 Hearing Tr. at 42.

Based on the foregoing, the Board finds that the Veteran's service-connected lumbar spine disability and left lower extremity radiculopathy render him unable to secure or maintain a substantially gainful occupation from June 1, 2006.  Notably, the record reflects that the Veteran's lumbar spine disability and left lower extremity radiculopathy significantly limit his ability to perform various physical tasks.  The available record reflects that the Veteran had primarily worked as a truck driver without other substantial training or experience in sedentary or office work.  Various physicians have attested to significant impact that the Veteran's lumbar spine and left lower extremity radiculopathy had on his ability to obtain and sustain gainful employment and provided adequate rationales in support.  See October 2007 letters from Drs. R.B. and G.B.; November 2007 letter from Dr. D.L.C.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation due to these service-connected disabilities.  As such, a TDIU is warranted from June 1, 2006, the date he met the schedular criteria for a TDIU.  


ORDER

A TDIU is granted from June 1, 2006. 


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Temporary Total Evaluation

The duty to assist requires VA to make reasonable efforts to assist the Veteran in obtaining medical records that are relevant to his claims.  See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c).  

The Veteran contends that a temporary total rating based on a March 24, 2010 lumbar spine surgery under 38 C.F.R. § 3.40 is warranted.  See November 2010 Hearing Tr. at 8-10.  In an April 27, 2010 private treatment record, Dr. C.H.C., who performed the March 24, 2010 lumbar spine operation, wrote that the Veteran had "underwent a posteriority lumbar interbody fusion on March 24, 2010" and that he "remain[ed] unable to return to work and ha[d] office appointment for 5/19/10."  The claims file does not contain the May 19, 2010 private treatment record from Dr. C.H.C. Moreover, in July 2017, the Veteran's spouse submitted a statement identifying private treatment records pertinent to the Veteran's lumbar spine disability from Tennessee Valley Pain Center, located in Huntsville, Alabama.  As these identified private treatment records have not yet been associated with the claims file, and given the likely relevance of these records, the AOJ should undertake all efforts to obtain these records.  

Extraschedular Consideration for Lumbar Spine 

In the June 2014 Board decision, the Board referred the claim of increased evaluation for lumbar spine disability for extraschedular consideration to the Director of Compensation and Pension Service (Director) under the provisions of 38 C.F.R. § 3.321 (b)(1).  As the record does not contain the requested determination from the Director, a remand is necessary to obtain one.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.321 (b)(1).  

TDIU prior to June 1, 2006. 

The Veteran does not currently meet the percentage requirements for a TDIU prior to June 1, 2006.  38 C.F.R. § 4.16 (a) (2016).  VA policy is, however, to grant a TDIU in all cases in which a service connected disability causes unemployability. 38 C.F.R. § 4.16 (b) (2016).  The Board cannot grant TDIU in the first instance when a veteran does not meet the percentage requirements; instead, it is required to ensure that the issue is adjudicated by the Director of VA's Compensation and Pension Service (C&P). Bowling v. Principi, 15 Vet. App. 1 (2001).  Given the evidence suggesting the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected lumbar spine disability prior to June 1, 2006, the claim should be submitted to the Director, Compensation Service for extra-schedular consideration of a TDIU prior to June 1, 2006.  See 38 C.F.R. § 4.16 (b).

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU for the period prior to June 1, 2006 (VA Form 21-8940 or equivalent).

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims, to specifically include private treatment records from Dr. C.H.C. dated on and after May 19, 2010, and from Tennessee Valley Pain Center, located in Huntsville, Alabama.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Refer the issue of entitlement to a TDIU prior to June 1, 2006 to the Director of Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

4.  Refer the Veteran's claim for consideration of an extraschedular evaluation for lumbar spine disability to the Under Secretary of Benefits or Director of Compensation and Pension, pursuant to 38 C.F.R. § 3.321 (b)(1).  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


